J. JOSEPH SMITH, Circuit Judge
(concurring in the result).
Judge WATERMAN and I concur in the result reached by Judge FRIENDLY and our three colleagues who have concurred in his opinion. We affirm, with them, the action of the court below. We agree that when a maintenance and cure claim arising out of the same event that gave rise to the Jones Act claim is coupled with the Jones Act claim and therefore tried on the “law side” of the court, and the parties are of diverse citizenship,1 the maintenance and cure claim must be tried to a jury. We agree that, when the parties are not of diverse citizenship, even though the Jones Act claim is tried to a jury, it is proper to try the maintenance and cure claim to the judge alone.
We are also of the opinion, however, and in this respect we differ from our colleagues, that in this latter situation the trial judge may deem it advisable to submit the maintenance and cure claim to the jury along with the Jones Act claim, and if this is done we would not consider such a submission erroneous but well within a proper discretion so as to preserve a unitary case.
When in a non-diversity case a maintenance and cure claim is presented for adjudication with a Jones Act claim, but the maintenance and cure claim does not arise out of the same event as the Jones Act claim, we are of the opinion that the maintenance and cure claim shoulu always be tried to the court alone, and never submitted to the jury, even if the Jones Act claim is jury-submitted.

. By the phrase “diverse citizenship” we include all prerequisites for so-called “diversity jurisdiction” on the law side of a federal district court, not simply a pleading that the parties are residents of different states.